DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1, drawn to claims 1-6, 8-10 and 13-20, in the reply filed on 5/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7, 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-10 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims and specification are not clear with respect to the nature of the invention and the amount of direction provided. The claims recite the supports extend or contract to cause vertical movement of the platform. It is not clear what is driving the supports. The specification does not elaborate on how the supports are able move and to lift the platform. The nonelected embodiment of fig. 6 is described as using pressurized cylinders to extend and contract the support. However, no motive force is described for driving the articulating support arms of the elected embodiment. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “both of the first and second supports simultaneously engaged the nearby structure,” which is unclear because it contradicts the requirement of claim 1. Claim 1 requires “the first and second supports alternating between engaging the nearby structure to support the platform while the other of the supports is disengaged.” In other words, claim 1 requires alternating engagement with the structure while claim 3 requires simultaneous engagement with the structure. Claim 17 has a similar issue. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Pub No 2013/0043094 A1). Lee discloses an elevator system (fig. 3), comprising: 
Re claim 1, a platform (4); and a plurality of supports (fig. 4) configured to selectively engage a nearby structure (9), the plurality of supports including at least a first support (3,6,32,33) and a second support (2,5,22,23), the first and second supports alternating between engaging the nearby structure to support the platform while the other one of the supports is disengaged from the nearby structure (transition between figs. 5-6 shows the alternating engagement and disengagement), at least one of the first and second supports being configured to move relative to the platform while engaging the nearby structure to cause vertical movement of the platform (figs. 4-6).
Re claims 2, 16, wherein the at least one of the first and second supports extends or contracts while engaging the nearby structure to cause the vertical movement of the platform (transition from figs. 4-6).
Re claims 3, 17, wherein each of the supports has a vertical stroke (5 and 6 have vertical strokes actuated by the cylinder) corresponding to a distance between a fully contracted position and a fully extended position of the support (figs. 4-6), and both of the first and second supports simultaneously engage the nearby structure while extending or contracting along at least a portion of the vertical stroke of the support such that both of the first and second supports simultaneously cause the vertical movement of the platform (fig. 4).
Re claim 4, wherein the first support extends over the portion of the vertical stroke, and the second support contracts over the portion of the vertical stroke (fig. 4).
Re claims 5, 19, wherein one of the first and second supports engages the nearby structure while extending or contracting along another portion of the vertical stroke of the support simultaneously with the other of the second and first supports contracting or extending along another portion of the vertical stroke of the support while being disengaged from the nearby structure (transition from figs. 4-6).
Re claim 6, wherein at least some of the supports each comprise an articulating robotic arm (the pivots at the top end of 5,6 allow for articulation).
Re claim 8, wherein the supports each comprise a grip (22,32) near one end of the support configured to engage the nearby structure.
Re claim 9, wherein the grips are respectively configured to engage at least one type of feature selected from the group of features consisting of a wall, a pole, a rail, a rope, a belt, a rung, a groove, a flange, a tooth and a rib (fig. 4 shows the grip engaging with a wall).
Re claim 14, wherein the platform is part of an elevator car including a cabin configured to accommodate a plurality of passengers (4 and 41 are construed as the cabin for accommodating passengers).
Re claim 15, a method of controlling movement of an elevator platform (4), the method comprising: selectively engaging a nearby structure (9) using supports (fig. 4) associated with the platform; alternating between engaging the nearby structure using at least a first one (3,6,32,33) of the supports or at least a second one (2,5,22,23) of the supports to support the platform while the other one of the supports is disengaged from the nearby structure (transition between figs. 5-6 shows the alternating engagement and disengagement); and moving at least one of the first and second supports relative to the platform while engaging the nearby structure to cause vertical movement of the platform (figs. 4-6).
Re claim 18, comprising extending the first one of the supports over the portion of the vertical stroke simultaneously with contracting the second one of the supports over the portion of the vertical stroke (fig. 4).

Claim(s) 1,10, 13, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keermaekers (US Pat No 9,410,329 B2). Keersmaekers discloses an elevator system (fig. 14), comprising: 
Re claim 1, a platform (2); and a plurality of supports (82,83) configured to selectively engage a nearby structure (4), the plurality of supports including at least a first support (82) and a second support (83), the first and second supports alternating between engaging the nearby structure to support the platform while the other one of the supports is disengaged from the nearby structure (transition between figs. 14-18 shows the alternating engagement and disengagement), at least one of the first and second supports being configured to move relative to the platform while engaging the nearby structure to cause vertical movement of the platform (figs. 14-18).
Re claims 10, 20, wherein the first support is situated relative to the platform for extending above the platform (fig. 15 shows 82 is above 2), and the second support is situated relative to the platform for extending beneath the platform (fig. 15 shows 83 is beneath 2).
Re claim 13, wherein the plurality of supports includes at least two of the supports situated relative to the platform for extending above the platform (fig. 15: 82s) and at least two others of the supports situated relative to the platform for extending beneath the platform (fig. 15: 83s).
Re claim 15, a method of controlling movement of an elevator platform (2), the method comprising: selectively engaging a nearby structure (4) using supports (82,83) associated with the platform; alternating between engaging the nearby structure using at least a first one (82) of the supports or at least a second one (83) of the supports to support the platform while the other one of the supports is disengaged from the nearby structure (transition between figs. 14-18 shows the alternating engagement and disengagement); and moving at least one of the first and second supports relative to the platform while engaging the nearby structure to cause vertical movement of the platform (figs. 14-18).

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654